Motion by appellant Melzer to dispense with printing, granted. The appeal will be heard on a typewritten record and on appellant’s typewritten brief, the brief to include a copy of the opinion, if any, rendered by the court below. The appellant is directed to file one copy of the typewritten record and six copies of his typewritten brief; and to serve one copy of the typewritten record and one copy of his typewritten brief on each respondent. Beldock, Acting P. J., Kleinfeld, Christ, Pette and Brennan, JJ., concur.